Per Curiam.

Were it not for the authorities cited, we should incline to the opinion, that in bailable actions, the guardian to be appointed should be some real person to appear and protect the rights of the infant. But it seems from the books, that a mere nominal guardian may be named in cases where the infant neglects to appear. The rule does not seem to be well founded, and this court will hereafter establish some general regulation to establish its practice upon the subject.
In the present instance, let a rule be entered for the appointment of a nominal guardian ad litem, for the infant ¡defendant, upon the plaintiff’s giving him due notice of the rule, that he may have an apportunity to come in and name a guardian for himself.
[ W. S. Sears atty. for plff.]